DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed with the Reply of June 20, 2022 (hereafter the “6/20 Reply”) has been entered.  
Claims 2, 7-11, 13 and 16-20 remain pending.

Specification - Withdrawn
In light of the amendment to change “69,665” to “69,566” on page 8 of the specification, the previous objection to the disclosure has been withdrawn.  

Claim Interpretation
The following have been previously noted.
Part (i) of Claim 2 recites “designing 3405 tagged peptides” which is interpreted as meaning the contemplation of a plurality of 3405 tagged peptide molecules.  
Claim 2 is also interpreted as encompassing a combination of two groups of embodiments in the alternative:  the first group comprising steps (i) through (iv), where step (v) is not required; and the second group comprising steps (i) through (iii) and (v), where step (iv) is not required.  

Amended dependent Claim 13 recites “further comprising constructing a complete pentapeptide library [ ], wherein constructing the complete pentapeptide library comprises:  designing 69,566 tagged peptides [ ] wherein each of the 69,566 tagged peptides comprises an array of 50 amino acids” (see lines 1-9), which is interpreted as encompassing embodiments that include the 69,566 tagged peptides in addition to the 3405 tagged peptides of independent Claim 2.  
Stated differently, Claim 13 is not interpreted as directed to a method of constructing a library of 69,566 tagged peptides that is inclusive of the 3405 tagged peptides of independent Claim 2.  

Each of amended dependent Claims 16-18 recites “further comprising constructing a complete [hexa-, hepta-, or octa-]peptide library containing all [ ] possible [hexa-, hepta-, or octa-]peptide sequences” (see lines 2-3 of each claim) without requiring the possible sequences to be in tagged peptides comprising an array of 50 amino acids, with each array containing distinct consecutive hexapeptide, heptapeptide or octapeptide sequences.  Thus each claim is interpreted as encompassing embodiments that include the 3405 tagged peptides of independent Claim 2 and additional peptides or polypeptides that meet the requirement of a “library” (i.e. plurality) of ‘all possible’ hexapeptide, heptapeptide or octapeptide sequences as recited in each claim. 
Among these embodiments are combinations of the 3405 tagged peptides of independent Claim 2 with addition of a “library” (or plurality) of tagged peptides comprising an array of 50 amino acids, each array containing distinct consecutive hexapeptide, heptapeptide or octapeptide sequences.
But none of Claims 16-18 is interpreted as directed to a method of constructing a hexapeptide, heptapeptide or octapeptide library of ‘all possible’ hexapeptide, heptapeptide or octapeptide sequences, respectively, where that library is inclusive of the 3405 tagged peptides of independent Claim 2.  

Claim Objections – Withdrawn and New
In light of amendment to Claim 13, the previous objection thereto because of an informality has been withdrawn.  

Claims 2 and 13 are objected to because of the following informalities:
amended Claim 2 recites “wherein each of the 47 distinct and overlapping consecutive tetrapeptide sequences in each of the 3405 tagged peptides are a distinct tetrapeptide sequence” (emphasis added; see lines 9-10), which contains a clerical error and should recite --each of the 47 [ ] is--; and
amended Claim 13 recites “wherein each of the 46 distinct and overlapping consecutive pentapeptide sequences in each of the 69,566 tagged peptides are a distinct pentapeptide sequence” (emphasis added; see lines 10-12), which contains a clerical error and should recite --each of the 46 [ ] is--; and.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7-11, 13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection has been previously presented and has been revised in light of amendments to the claims.  
Amended Claim 2 is directed to the preparation and use of a plurality of peptides “containing all 160,000 possible tetrapeptide sequences” by designing and expressing “3405 tagged peptides” that contain the 160,000 possible tetrapeptide sequences, 
“wherein each of the 3405 tagged peptides comprises an array of 50 amino acids containing no more than 47 distinct and overlapping consecutive tetrapeptide sequences, wherein each of the 47 distinct and overlapping consecutive tetrapeptide sequences in each of the 3405 tagged peptides are a distinct tetrapeptide sequence of the 160,000 possible tetrapeptide sequences, and wherein all 160,000 possible tetrapeptide sequences are contained in the 3405 tagged peptides” (emphasis added; see lines 7-12).  
This is reasonably interpreted as meaning that those 3405 molecules will not include more than one copy of any one of the tetrapeptide sequences among the 3405 peptides.  Stated differently, the tetrapeptide sequences are necessarily distinct between members of the 3405 peptide molecules.  
The above is also reasonably interpreted as meaning that each peptide contains an array of 50 amino acid residues selected from among the “20 natural occurring amino acids” (see pgs 6-7, bridging ¶, of the instant specification).  And while a skilled artisan is aware that those “20 natural occurring amino acids” in combinations taken 4 at a time result in 160,000 possible distinct tetrapeptide sequences, that skilled artisan is also aware that those same 20 amino acids require approximately 1.126 x 1065 peptide sequences (each 50 amino acids long) to contain all possible 50-mer sequences.  
And the 3405 peptides required by Claim 2 is related to the above knowledge in that each “array of 50 amino acids containing 47 distinct consecutive tetrapeptide sequences” is among the approximately 1.126 x 1065 peptide sequences described above.  And importantly, Claim 2 requires those 3405 molecules to not include more than one copy of any one of the tetrapeptide sequences among the 3405 peptides.  Stated differently, the tetrapeptide sequences are necessarily distinct within each member of the 3405 peptide molecules and distinct between members of the 3405 molecules.  
The numerical value of 160,000 possible sequences is not evenly divisible by 47.  As one example, 47 distinct tetrapeptide sequences per array as encompassed by Claim 2 means 3404 peptide molecules that contain 159,988 tetrapeptide sequences (where each of the 159,988 is distinct and so not duplicated among the 3404 peptides).  This leaves 12 tetrapeptide sequences for the 3405th peptide molecule, where those 12 sequences are overlapping in the same way as the sequences in the other 3404 peptide molecules, and so 15 amino acid residues are required for the 12 overlapping sequences.  This leaves 35 additional amino acid residues (for the required “array of 50 amino acids”) to be included as a sequence as part of that 3405th peptide.  And Claim 12 requires those additional 35 residues (within the context of the 50 amino acids in that 3405th peptide) to not contain (i.e. not duplicate) any of the tetrapeptide sequences in the other 3404 peptides (and also not contain any of the 12 tetrapeptide sequences in the 3405th peptide).  
Thus Claim 2 requires “designing” or contemplating a set, or combination, of 3404 plus one peptide molecules that would contain only distinct tetrapeptide sequences” despite the lack of description or guidance or examples in the instant application regarding how to design such a set or combination of 3404 plus one peptide molecules.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of direction or guidance or examples have been noted above.  
The state of the art includes experience with (i) generating random peptide sequences, (ii) identifying overlapping peptide sequences within a given sequence, (iii) recognizing identical peptide sequences, and (iv) creating hypothetical peptide sequences.  But it is unpredictable which of the above in combination, or with addition of other knowledge in the art, is sufficient to addresses the problem of “designing” (or contemplating) a set or combination of 3404 plus one peptides as explained above.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent a way of arriving at a set or combination of 3404 plus one peptides in a reasonable amount of time.  
For example, one hypothetical way is a ‘brute force’ approach of starting with all of the approximately 1.126 x 1065 peptide sequences (of 50 amino acids) as described above and eliminating all those not “containing 47 distinct consecutive tetrapeptide sequences” to leave candidates for the 3404 peptide molecules with no duplication of tetrapeptide sequences between molecules (i.e. candidates for containing the 159,988 tetrapeptide sequences to leave a final 12 sequences for a 3405th molecule).  But even with a hypothetical speed of 200 quadrillion (or 200 with 15 zeros) calculations per second in a computer, and with each single calculation hypothetically generating one 50 amino acid peptide sequence, it would require more than 3 x 1040 years to generate the approximately 1.126 x 1065 peptide sequences.  
An alternative hypothetical approach is to create as many peptide sequences (of 50 amino acids), each with 47 distinct consecutive (i.e. overlapping) tetrapeptide sequences, until a peptide sequence duplicates a tetrapeptide sequence in a preceding peptide sequence, and then (A) revising it or the preceding peptide sequence to avoid the duplication (in order to maintain no duplication of a tetrapeptide sequence among the peptide sequences), followed by (B) continued creation of distinct overlapping tetrapeptide sequences until another peptide sequence duplicates a tetrapeptide sequence in a preceding peptide sequence occurs (again), and then repeating (A) and (B) until arriving at 3404 distinct sequences.  But as an initial matter, it is unpredictable whether any given preceding peptide sequence is a candidate for the 3404 peptide molecules (with no duplication of tetrapeptide sequences between molecules).  This is the necessary condition because of the enormous number of possible sequences of 50 amino acids (i.e. a 50-mer) that contain a duplicate of a tetrapeptide sequence with another 50-mer yet to be created.  That unpredictability is coupled to the increased complexity of not allowing any duplication of a tetrapeptide sequence among the initial or early peptide sequences.   
And whether a revision to a preceding peptide sequence results in a candidate for the 3404 peptide molecules with no duplication (or no further duplication) of tetrapeptide sequences between molecules is also unpredictable.  That unpredictability means that a revision to a preceding peptide sequence may actually make it no longer a candidate for 3404 peptide molecules because the revision may introduce a duplication of a tetrapeptide sequence to another peptide sequence yet to come.  Additionally, as the number of total peptide sequences increases (i.e. approaches 3404), the likelihood of needing to revise a preceding peptide sequences increases, because the likelihood of duplicating a preceding tetrapeptide sequence increases; and the likelihood of needing to revise multiple preceding peptide sequences will also increase, because the likelihood of a revision to one preceding peptide sequence resulting in a duplication of one or more tetrapeptide sequence in one or more other preceding peptide sequence increases.  
Therefore, the quantity of experimentation to invent a way to reasonably “design” a set or combination of 3404 plus one peptides is thus enormous in order to make and use the claimed methods, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  
Applicant’s arguments in the 6/20 Reply based on an additional approach is noted, and will be addressed further below, after full presentation of this rejection.  
Similar to the above, amended Claim 13 recites “containing all 3,200,000 possible pentapeptide sequences” by designing and expressing “69,566 tagged peptides” that contain the 3,200,000 possible pentapeptide sequences, 
“wherein each of the 69,566 tagged peptides comprises an array of 50 amino acids containing no more than 46 distinct and overlapping consecutive tetrapeptide pentapeptide sequences, wherein each of the 46 distinct and overlapping consecutive pentapeptide sequences in each of the 69,566 tagged peptides are a distinct pentapeptide sequence of the 3,200,000 possible pentapeptide sequences, and wherein all 3,200,000 possible tetrapeptide sequences are contained in the 69,566 tagged peptides” (emphasis added; see lines 8-14).  
Considering the first 69,565 peptide molecules (each “comprising “an array of 50 amino acids containing 46 distinct consecutive” pentapeptide sequences), they would contain a total of 3,199,990 possible pentapeptide sequences.  This leaves 10 remaining pentapeptide sequences to be contained by the 69,566th peptide molecule, which means 14 additional amino acid residues (for the required “array of 50 amino acids”) to be included as a sequence as part of that 69,566th peptide.  And Claim 12 requires those additional 14 residues (within the context of the 50 amino acids in that 69,566th peptide) to not contain (i.e. not duplicate) any of the pentapeptide sequences in the other 69,565 peptides (and also not contain any of the 10 pentapeptide sequences in the 69,566th peptide).  
As a result, undue experimentation is needed by one of skill in the art to practice the invention of Claim 13 for the same reasons as explained above regarding Claim 2, where the time needed to generate all 3,200,000 possible sequences in 50-mers is even greater than that for 160,000 sequences. 
Last, and regarding each of amended Claims 16-18, the scope of the claims encompasses constructing “a complete hexapeptide library containing all 64,000,000 possible hexapeptide sequences” and “a complete heptapeptide library containing all 1,280,000,000 possible heptapeptide sequences” and “a complete octapeptide library containing all 26,600,000,000 possible octapeptide sequences”, respectively.  And the scope of these libraries include those produced by designing and expressing 50-mer peptides that contain the possible hexa-, hepta- and octa- sequences via arrays of 50 amino acids containing distinct and overlapping hexapeptide sequences, heptapeptide sequences and octapeptide sequences, respectively, which results in the same need for undue experimentation for the reasons explained above for Claim 2.  This includes the time needed to generate (using 50-mer lengths) all 64,000,000 possible hexapeptide sequences, all 1,280,000,000 possible heptapeptide sequences and all 26,600,000,000 possible octapeptide sequences is much greater than that for 160,000 sequences.  
Response to Applicant Arguments
Applicant’s arguments on pages 7-13 of the 6/20 Reply have been fully considered with the totality of the record.  The arguments are not persuasive. 
On page 7 to the top of page 10, Applicant reviews the overlapping nature of the sequences in the disclosed peptide molecules.  This is followed by statements regarding prior art use of “random sequences” (see pg 13, 1st full ¶).  
On pages 10-12, Applicant presents the following hypothetical process:

    PNG
    media_image1.png
    354
    447
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    451
    media_image3.png
    Greyscale



While the Office does not have the facilities to encode and test the proffered algorithm, it is noted that simple extension of the hypothetical method suggests that it is inoperative.  
A representation of the 400 dipeptide sequences of Groups 1 to 20 is as follows:

    PNG
    media_image4.png
    459
    536
    media_image4.png
    Greyscale

where the leftmost diagonal line corresponds to the first 21-mer sequence of the hypothetical process as provided by Applicant, which ends with the YA dipeptide sequence (denoted with an “ya” in the lower right corner and also shaded in the lower left hand corner).  The other diagonal line corresponds to a second 21-mer as described below, where the additional two dipeptide sequences within that 21-mer are underlined (see WC and YC in the lower left as well as the line in the lower right used to indicate additional sequence).  Thus the lined through dipeptide sequences, as well as the shaded YA and underlined WC and YC sequences, are removed from the 400 possible dipeptide sequences.  
The sequence of that first 21-mer, followed by the second through eighteenth 21-mers (starting with AD, AE, AF, AG, AH, AI, AK, AL, AM, AN, AP, AQ, AR, AS, AT, AV, AW and following consecutive diagonal lines up and to the right of the line corresponding to the first 21-mer as depicted above, with inclusion of dipeptide sequences above and to the right from the lower left hand corner) are as follows:  
1  ACDEF GHIKL MNPQR STVWY A
2  ADFHK MPRTW CEGIL NQSVY C
3  AEHLP SWDGK NRVCF IMQTY D
4  AFKPT CGLQV DHMRW EINSY E
5  AGMSC HNTDI PVEKQ WFLRY F
6  AHPWF MTELS DKRCI QYGNV F
7  AIRDL TFNWG PYHQC KSEMV G
8  AKTGQ DMWHR ENYID FPCLV H
9  ALWIT HSGRF QEPDN CMYKV I
10 AMCND PEQFR GSHTI VKWLY L
11 ANERH VLCPF SIWKY MDQGT K
12 APGVM ESKCQ HWNFT LDRIV N
13 AQICR KDSLE TMFVN GWPHY P
14 ARLFW MGYQK EVPID TNHCS M
15 ASNIE WQLGC TPKFY RMHDV Q
16 ATQMI FCVRN KGDWS PLHEY S
17 AVSQN LIGEC WRPMK HFDYT R
18 AWTSR QPNML KIHGF EDCYV T

Because each 21-mer contains 20 distinct, overlapping dipeptide sequences, a total of 360 dipeptide sequences are within the above eighteen 21-mers.  The remaining 40 (out of the 400 total) dipeptide sequences are as follows:
AA CA DA EA FA GA HA IA KA LA MA NA PA QA RA SA TA VA WA
(from the first column on the left in the above representation;
CC DD EE FF GG HH II KK LL MM NN PP QQ RR SS TT VV WW YY
(from the diagonal line of to the left of that shown in the above representation); and 
WV YW.  
These 40 dipeptide sequences would have to be accounted for in the last two (i.e. nineteenth and twentieth) 21-mers, which have a combined total of 42 positions for individual amino acid residues.  
Temporarily setting aside sequences AA, YY, WV and YW, pairs of the other 36 dipeptide sequences can be overlapped to form the following 18 tripeptide sequences: 
CCA DDA EEA FFA GGA HHA IIA KKA LLA 
MMA NNA PPA QQA RRA SSA TTA VVA WWA

Simple inspection shows these 18 tripeptide sequences cannot be further overlapped, and so linking them consecutively requires 54 amino acid positions.  This exceeds the available 42 positions for amino acid residues in the last two 21-mers.  This also means that there are no amino acid positions for sequences AA, YY, WV and YW (even if they are overlapped as a hexapeptide sequence (i.e. AAYYWV or YYWVAA).  
It is noted that no ready alternative to the above overlapping is possible.  For example, overlapping of the first 19 dipeptide sequences above:
AA CA DA EA FA GA HA IA KA LA MA NA PA QA RA SA TA VA WA
would create repetitions of AC, AD, AE, AF, AG, AH, AI, AK, AL, AM, AN, AP, AQ, AR, AS, AT, AV, and AW (because they are already in the first eighteen 21-mers above).  Additionally, the set of 19 homomeric dipeptide sequences (i.e. repeat of the same amino acid residue) above cannot be overlapped. 
The above analysis reveals that simple extensions following Applicant’s proposed first 21-mer results in the omission of homomeric dipeptide sequences from the first 18 21-mers, which leaves the homomeric sequences to be resolved without sufficient ‘space’ in the last two 21-mers.  Applicant’s arguments, and the instant application, provide no guidance or examples for a resolution to the result demonstrated above.  
Instead, the 6/20 Reply presents “randomly pick[ing]” dipeptide sequences until all are including in 21-mers without evidence that provides a reasonable expectation of success.  Instead, the explanation above provides reasons why no expectation of success is present.  
Applicant’s assertion that the hypothetical process “can be scaled up to produce a complete tetrapeptide (or peptapeptide or heptapeptide or octapeptide) library” (see pgs 11-12, bridging ¶) is also not persuasive because at least the problem of homomeric tripeptide and tetrapeptide sequences (as well as homomeric pentapeptide, heptapeptide and octapeptide sequences) would be expected to decrease the likelihood of successfully producing such libraries.  Additionally, a skilled artisan would expect there to also be analogous tripeptide sequences, and tetrapeptide sequences, that end with A (and possibly other residues), as well as miscellaneous tripeptide and tetrapeptide sequences (corresponding to WV and YW above), that would confound the design and preparation of the libraries.
Applicant presents a further argument starting with the following (see pg 12, 2nd full ¶):

    PNG
    media_image5.png
    151
    444
    media_image5.png
    Greyscale

This argument, which continues through to the top of page 13, is not persuasive because as best understood and contrary to Claim 2 as written, it asserts that the invention may be practiced with fewer than all 3405 of the peptides to display fewer than all of the 160,000 tetrapeptide sequences.  So even if Applicant’s statements are correct, they are not material to the issue of enablement for the scope of Claim 2 and the claims that depend therefrom.    
In light of the foregoing, Applicant’s arguments are not persuasive, and this rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635